 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MAC E. FREEMAN, et al.,                           Case No. 2:20-cv-01867-DAD-BAM
12                      Plaintiffs,                    ORDER GRANTING JOINT
                                                       STIPULATION TO CONTINUE
13          v.                                         DEADLINES
14   C. R. BARD, INC., et al.,                         (Doc. 27)
15                      Defendants.
16

17          On July 6, 2021, the parties filed a joint stipulation requesting that all pending deadlines in

18   this case be extended sixty (60) days. (Doc. 27.) The parties explain that counsel for Defendants

19   C.R. Bard, Inc. and Bard Peripheral Vascular, Inc. also represent Defendants in two other matters,

20   one set for trial beginning July 6, 2021,which is expected to last for two to three weeks, and one

21   set for trial beginning August 2, 2021, which is expected to last three to four weeks. The parties

22   therefore assert that extension of the discovery deadlines in this action is necessary to prevent

23   prejudice to the parties. (Id.)

24          Having considered the parties’ stipulation, and good cause appearing, the request for an

25   extension of the pending pre-trial deadlines is GRANTED. The pending deadlines in the Court’s

26   Scheduling Conference Order are CONTINUED as follows:

27          Plaintiffs’ Expert Disclosure:                 December 3, 2021

28          Defendants’ Expert Disclosure:                 January 3, 2022
                                                       1
 1        Plaintiffs’ Supplemental Expert Disclosure: February 4, 2022

 2        Non-expert Discovery Cutoff:                     October 1, 2021

 3        Discovery Cutoff for Plaintiffs’ Experts:        March 18, 2022

 4        Discovery Cutoff for Defendants’ Experts: April 18, 2022

 5        Pretrial Motion Filing Deadline:                 May 16, 2022

 6
     IT IS SO ORDERED.
 7

 8     Dated:   July 12, 2021                                 /s/ Barbara    A. McAuliffe   _
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
